TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00579-CR
                                     NO. 03-18-00580-CR
                                     NO. 03-18-00581-CR


                                 The State of Texas, Appellant

                                                v.

                                     Julio Baeza, Appellee


            FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY,
               NOS. C-1-CR-15-218716, C-1-CR-15-218717, C-1-CR-16-400605
                THE HONORABLE MIKE DENTON, JUDGE PRESIDING


                           MEMORANDUM OPINION


               Appellant the State of Texas filed its notice of appeal in these cases on September

4, 2018. On September 7, 2018, appellee Julio Baeza filed an agreed motion for new trial and

motion in arrest of dismissal. See Tex. R. App. P. 21, 22. The trial court granted the motion for

new trial on September 13, 2018. Granting a new trial restores the case to its position before the

former trial. Id. R. 21.9(b); see also id. R. 22.6(a) (“If judgment is arrested the defendant is

restored to the position that he or she had before the indictment or information was presented.”).

We have no jurisdiction to consider the merits of an appeal after the grant of a motion for new

trial. See Glaze v. State, 675 S.W.2d 768, 769-70 (Tex. Crim. App. 1984) (holding that neither

court of appeals nor court of criminal appeals has jurisdiction to consider the merits of a case

unless there is a final conviction from which to appeal); Waller v. State, 931 S.W.2d 640, 643-44

(Tex. App.—Dallas 1996, no pet.) (determining that appellate court had no jurisdiction to review
appeal because trial court’s granting of a motion for new trial left no sentence to be appealed); see

also Gallup v. State, No. 03-11-00683-CR, 2012 WL 5192814, at *1 (Tex. App.—Austin Oct. 19,

2012, no pet.) (mem. op., not designated for publication) (dismissing appeal as moot after trial

court granted motion for new trial). Accordingly, we dismiss these appeals for want of jurisdiction.



                                              __________________________________________________
                                              Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: October 2, 2018

Do Not Publish




                                                 2